DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Remarks filed on 12/03/2020. 
Applicant’s amendment to claim 1 is acknowledged. 

Status of Claims
	Claims 1-22 are pending in the application. Claims 14-22 are withdrawn for being drawn to non-elected Groups. Claim 1 has been amended. 
	Claims 1-13 are currently under examination.  

Specification
The disclosure is objected to because of the following informalities: the first paragraph of Page 2 of the specification recites “convert the acquired high-quality video signal into a low-quality video signal of a bitrate that is less than a bit rate of the high-quality video signal.” 
Examiner respectfully recommends amending one of the two above underlined phrases to be consistent with one another as well as the rest of the application. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, lines 3-4 recite "convert the acquired high-quality video signal into a low-quality video signal of a bitrate that is less than a bit rate of the high-quality video signal." 
Examiner respectfully recommends amending one of the two above underlined phrases to be consistent with one another as well as the rest of the application. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2019/0110754 A1, hereinafter “Rao”) in view of Leske et al. (US 9001178 B1, hereinafter “Leske”). 
Regarding claim 1, Rao discloses: 
A teleconferencing system ("may use telemedicine technology" Rao: [0157]), comprising:
a first terminal including a camera and a microphone ("video camera with a functional microphone" Rao: [0107]) configured to acquire an audio signal and a high-quality video signal ("raw patient data comprises at least one of a video recording and an audio recording" Rao: [0034]; [In Rao's invention, the first terminal is the device which includes the sensors (camera and microphone) for acquiring audio and video signals.])
wherein the teleconferencing system further comprises a symptom recognition server in communication with the first terminal and the teleconferencing server ("a diagnosis module in communication with the data processing module" Rao: [0034]; "diagnosis module is housed on a remote server" Rao: [0035])
and configured to receive the high-quality video signal and the audio signal from the first terminal ("system will pass the data to the relevant trained diagnostic model" [0102]), asynchronously,
analyze the high-quality video signal and the audio signal to detect one or more indicia of illness ("trained AI program of the present invention processes and analyzes the data (304) to produce a clinical 
generate a diagnostic alert on detecting the one or more indicia of illness ("system would output the final diagnostic prediction to the patient" Rao: [0138]),
and transmit the diagnostic alert to the teleconferencing server for display on the second terminal ("system may display such an output on the screen of the device used to collect the initial senor data, or may transmit it to the relevant parties via other means" Rao: [0138]).
Regarding claim 1, Rao remains silent on: 
convert the acquired high-quality video signal into a low-quality video signal of a bitrate that is less than a bit rate of the high-quality video signal;
a second terminal including a camera and a microphone and configured to acquire a second-terminal audio signal and a second-terminal video signal;
a teleconferencing server in communication with the first terminal and the second terminal and configured to host real-time audio-video conference between the first terminal and the second terminal,
wherein during the real-time audio-video conference, the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal, in real-time,
transmits the low-quality video signal and the audio signal to the second terminal, in real-time,
receives the second-terminal audio signal and the second-terminal video signal from the second terminal, in real-time,
and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal, in real-time 
and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference.

convert the acquired high-quality video signal into a low-quality video signal of a bitrate that is less than a bit rate of the high-quality video signal ("quality of a video stream may be ... decreased, such as from a high quality video stream to a low quality video stream, by changing the resolution of the video stream, changing the frame rate of the video stream, changing the image quality of the video stream, or generally by changing any parameters that may impact the quality of the video stream" Leske: Col. 7, lines 4-12);
a second terminal including a camera and a microphone and configured to acquire a second-terminal audio signal and a second-terminal video signal ("the electronic devices 102, 104, 106, may include, or may be coupled to, a camera, or other device for capturing audio and/or video information" Leske: Col. 10, lines 34-38; [Each of the electronic devices (102, 104, 106) represent a terminal, including a camera and a microphone for acquiring an audio signal and a video signal.]);
a teleconferencing server in communication with the first terminal and the second terminal ("a number of electronic devices 102, 104, 106 communicably connected to multimedia conference server 110 and/or broadcast server 116, such as by network 108" Leske: Col. 9, lines 27-30) and configured to host real-time audio-video conference ("a server hosting a multimedia conference" Leske: Col. 4, lines 12-13) between the first terminal and the second terminal,
wherein during the real-time ("in real-time" Leske: Col. 3, line 45) audio-video conference, the teleconferencing server receives the low-quality video signal and the audio signal from the first terminal ("receive a plurality of video streams and a plurality of audio streams from a plurality of participant devices" Leske: Col. 2, lines 10-12), in real-time,
transmits the low-quality video signal ("transmit a low quality video stream" Leske: Col. 7, line 2) and the audio signal to the second terminal ("transmit, to each of the plurality of participant devices, the 
receives the second-terminal audio signal and the second-terminal video signal from the second terminal ("in a multimedia conference that is hosted by a hosting device, such as multimedia conference server 110, electronic devices 102, 104, 106, may transmit audio streams and/or video streams to multimedia conference server 110" Leske: Col. 10, lines 40-44), in real-time,
and transmits the second-terminal audio signal and the second-terminal video signal to the first terminal ("hosting device, such as the server 110, may transmit the audio streams and/or video streams of each electronic device 102, 104, 106 to the other electronic devices 102, 104, 106" Leske: Col. 10, lines 48-51), in real-time 
and transmit the diagnostic alert to the teleconferencing server for display on the second terminal during the real-time audio-video conference ("server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device)" Leske: Col. 27, lines 40-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for identifying and monitoring neurological disorders disclosed by Rao, by including the multimedia conference system as taught by Leske. One of ordinary skill in the art would have been motivated to make this modification because "hosted multimedia conferencing may allow users to view and hear one another, such as in order to participate in panel discussions, multi-person interviews, or classes, irrespective of the users' geographic locations and with minimal user device requirements" (Leske: Col. 3, lines 37-41). 

	Regarding claim 2, Rao discloses: 
a recurrent neural network" Rao: [0052]).

	Regarding claim 3, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose PD and will serve as the input for the deployed system when making a diagnosis for a new patient" Rao: [0107]) by:
detecting a face from the high-quality video signal ("Face detection/localization" Rao: [0084]);
extracting action units from the detected face ("motion feature extraction" Rao: [0090]; "video of the patient's face while prompting a sequence of actions. The goal of this test is to collect video that contains the face at rest, the face performing simple expressions, blink rate information, and gaze variations (side-to-side, up-down, convergence)" Rao: [0108]; "identifying and labeling each blink in a video sequence" Rao: [0115]; According to the definition for action units as provided in the Specification of the present application, action units "may include a recognized sequence of facial movements/expressions and/or the movement of particular facial muscle groups." Based on this definition, Rao's collection of data of the face performing simple expressions and blink rate, as well as Rao's identification of each blink, teaches the extraction of action units limitation);
detecting landmarks from the detected face ("identify the locations of standard facial landmarks (e.g., eye corners, mouth, nose, jaw line, etc.)" Rao: [0123]);

performing semantic feature extraction using the tracked landmarks ("feature extraction may be performed as part of the data processing stage of the system, or may be performed by the machine learning system during the training and model generation stage, depending on the specific machine learning system used" Rao: [0098]; Rao does not teach away from having semantic features included in the feature extraction); and
using the multimodal recurrent neural networks to detect the indicia of illness from the detected face, extracted action units, tracked landmarks, and extracted semantic features ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]).

	Regarding claim 4, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness ("the trained system may be used to produce a predictive diagnosis for a patient (FIG. 2)" Rao: [0102]) from the high-quality video signal ("video recordings will be used for training models to diagnose PD and will serve as the input for the deployed system when making a diagnosis for a new patient" Rao: [0107]) by:
full body movement, gait analysis, finger tapping" Rao: [0088]);
tracking head movements ("motion detection" Rao: [0084]; "motion feature extraction" Rao: [0090]) from the high-quality video signal; and
using the multimodal recurrent neural networks to detect the indicia of illness ("In a final system, many diagnostic models (including those not described herein) would be trained and combined to achieve the overall diagnosis" Rao: [0118]) from the detected body posture and tracked head movements ("Many different models would be trained to diagnose different aspects of the patient's movements" Rao: [0127]).

	Regarding claim 6, Rao discloses: 
The system of claim 1, wherein the first terminal is configured to convert the video signal into a low-quality video signal of less bitrate by reducing a resolution of the high-quality signal, by reducing a framerate of the high-quality signal, or by compressing the high-quality signal ("dataset prepared according to the description above contains one or more video sequences of face regions of interest. These sequences have been standardized to include a fixed number of frames" Rao: [0130]; In this case, Rao teaches the conversion of the video signal into a low-quality video signal by teaching the standardization, and therefore reduction of the number of frames to the fixed number, or reduction of framerate).

	Regarding claim 7, Rao discloses: 
The system of claim 1, wherein the symptom recognition server is part of or locally connected to the first terminal ("Once all of the diagnostic models have been run, their output would be passed to the 

	Regarding claim 8, Rao discloses: 
The system of claim 1, wherein the teleconferencing server is in communication with the first terminal and the second terminal over the Internet or another wide-area network ("data will be transmitted to the appropriate computing device, such as a server, using any commonly available wired or wireless technology" Rao: [0080]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Leske, further in view of Sapoznik et al. (US 10387888 B2, hereinafter "Sapoznik").
Regarding claim 5, Rao discloses: 
The system of claim 2, wherein the symptom recognition server is configured to detect the indicia of illness from the audio signal ("the audio signal may include speech from the patient or other sounds that are relevant to the task being performed and may provide diagnostic information" Rao: [0089]). 
Regarding claim 5, Rao remains silent on: 
detecting tone features from the audio signal;
transcribing the audio signal to generate a transcription;
performing natural language processing on the transcription;
performing semantic analysis on the transcription;
performing language structure extraction on the transcription; and
using the recurrent neural networks to detect the indicia of illness from the detected tone features, the transcription, the results of the natural language processing, the results of the semantic analysis, and the results of the language structure extraction.

detecting tone features from the audio signal ("features may include any appropriate features that are used for natural language processing" Sapoznik: Col. 4; "features may include NLP features and/or features obtained from customer data or other data" Sapoznik: Col. 9);
transcribing the audio signal to generate a transcription ("an audio signal comprising speech of a customer request may be processed using speech recognition to obtain text of the customer request" Sapoznik: Col. 6);
performing natural language processing ("using one or more of NLP (natural language processing)" Sapoznik: Col. 4) on the transcription;
performing semantic analysis on the transcription ("automating or assisting communications using semantic processing" Sapoznik: Col. 1; "features may be extracted by processing the encoded text with a topic model, such as a latent semantic indexing model" Sapoznik: Col. 5);
performing language structure extraction on the transcription ("NLP feature extraction component 310" Sapoznik: Col. 4; The language structure extraction is taught by the feature extraction component); and
using the recurrent neural networks to detect the indicia of illness from the detected tone features, the transcription, the results of the natural language processing, the results of the semantic analysis, and the results of the language structure extraction ("by processing the encoded text with a neural network, such as a multi-layer perceptron neural network. In some implementations, where the text is encoded using word embeddings, features may be obtained by processing the matrix with a neural network, such as a deep averaging network, a convolution neural network, a recurrent neural network, a recursive neural network, or any other suitable type of neural network" Sapoznik: Col. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for identifying and monitoring neurological disorders disclosed by Rao, by including the assisting entities as taught by Sapoznik. One of ordinary skill in the art medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipments, servers, routers and the like" Sapoznik: Col. 51. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Leske, further in view of Jordan et al. (US 9361021 B2, hereinafter "Jordan").
Regarding claims 9-13, Rao discloses: 
The system of claim 1, as described above. 
Regarding claims 9-13, Rao remains silent on: 
The system of claim 1, wherein the second terminal is configured to display the low-quality video signal as part of a teleconference
and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal; 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a textual alert; 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a graphic element that highlights or emphasizes a part of a face or body that the indicia of illness are based on; 

wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on.
However, in a similar invention in the same field of endeavor, Jordan teaches: 
The system of claim 1, wherein the second terminal is configured to display the low-quality video signal as part of a teleconference ("FIG. 36 illustrates an avatar display of telepresence devices in a lower window and a video feed from a telepresence device in an upper window" Jordan: Col. 3, Fig. 36; Although Jordan does not specifically mention that the video feed being displayed is a low-quality video signal, Jordan does not teach away from the possibility of having the video feed from the telepresence device being a low-quality video signal. Additionally, the disclosure that the video feed from the telepresence device is being displayed in the upper window indicates that this video feed will be of a lower quality than a video feed being displayed on the entire monitor)
and the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal ("may provide various notifications associated with the network connection, the PED, a patient, a healthcare facility, a healthcare practitioner, a telepresence device, and/or the like" Jordan: Col. 6; "the notifications 820 may be displayed as overlays" Jordan: Col. 14); 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a textual alert ("a notification may include one or more pop-up dialogue boxes to bring critical information to the attention of the user" Jordan: Col. 14); 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a graphic element that highlights or emphasizes a part of a face or body 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of an annotation, highlighting, or other marking on a textual transcription of the audio signal ("may be configured to provide notifications or alerts using various display modifications, annotations, or overlays" Col. 14); 
wherein the teleconferencing server is configured to overlay the diagnostic alert on the display of the second terminal in the form of a picture-in-picture element ("may include a " Picture-in-Picture" region or window that displays local video or image data" Jordan: Col. 7) that includes a replaying of a portion of the high-quality video signal that the indicia of illness are based on ("may include a media management module configured to allow a user to record and/or store audio and/or visual data for subsequent use" Jordan: Col. 6; Jordan teaches here that his system allows for recording and storing of the visual data for subsequent use, and thus teaches the replaying of the video signal (as this is to be included in “subsequent use”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for identifying and monitoring neurological disorders disclosed by Rao, by including the remote presence interfaces (RPIs) as taught by Jordan. One of ordinary skill in the art would have been motivated to make this modification because it "allow[s] remote healthcare practitioners to provide services to patients and/or other healthcare practitioners in remote locations" Jordan: Col. 3. Furthermore, Jordan's invention "may allow a user to interact with a telepresence device, view a live video feed, provide navigational instructions, and/or otherwise interact with the telepresence device" Jordan: Abstract.

Response to Arguments
rejection has been withdrawn.  However, upon further consideration and in light of the amendments, a new ground(s) of rejection is made under 35 U.S.C. 103 over Rao in view of Leske.
	Applicant submits that independent claim 1 is patentably distinct from the cited art. 
	In response, Examiner respectfully submits that as of the amendment to independent claim 1 filed 12/03/2020, this argument is persuasive in view of the previously cited prior art. However, upon further consideration and in light of the amendments to claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Rao in view of Leske. 
	Applicant submits that independent claim 1 relates to a teleconferencing system in which a real-time audio-video conference between two terminals is hosted by a teleconferencing server. One feature of this approach is that the video signal from one of the terminals is analyzed for indicia of illness so that the second terminal may receive a diagnostic alert during the real-time audio-video conference. 
	Examiner respectfully agrees with this assertion. 
	Applicant submits that systems for diagnosing illness from video images do exist, and that Rao is one example of such a system. Applicant also submits that Rao does not deal with real-time audio-video teleconferences. 
	Examiner finds this argument to be persuasive. However, Examiner respectfully submits that in light of the amendments to independent claim 1, a new ground of rejection is being applied to teach the limitation of real-time audio-video teleconferences. 
	Applicant further submits that the present application provides an ingenious and novel solution in which the teleconference is performed in real-time using low-resolution video data that is derived from high-resolution video data while diagnosis is performed from the original high- resolution video data that is transmitted asynchronously. This way the video diagnosis can occur while the 
	In response, Examiner respectfully submits that while Rao may remain silent regarding certain features and limitations mentioned above, the combination of Rao and Leske discloses, suggests, and/or teaches each of the features and limitations mentioned above. In particular, Leske teaches performing a teleconference ("a server hosting a multimedia conference" Leske: Col. 4, lines 12-13) in real-time ("in real-time" Leske: Col. 3, line 45) using low-resolution video data that is derived from high-resolution video data ("quality of a video stream may be ... decreased, such as from a high quality video stream to a low quality video stream" Leske: Col. 7, lines 4-12), while Rao discloses that diagnosis is performed from the original high-resolution video data that is transmitted asynchronously ("trained AI program of the present invention processes and analyzes the data (304) to produce a clinical result" Rao: [0104]). Furthermore, Examiner respectfully submits that Rao discloses utilizing high-resolution video data, sent asynchronously, from a teleconference to perform video diagnosis, while Leske teaches teleconferencing and the ability to convert video data to low-resolution (thus alleviating the need to use the high-resolution video data in the real-time videoconference). 
	Lastly, Applicant submits that neither Rao nor the remainder of the cited art teaches the system of amended claim 1.

	Applicant submits that claims 2-13 are patentably distinct from the cited art at least owing to their dependence upon independent claim 1. 
	In response, Examiner respectfully submits that independent claim 1 remains rejected, and thus dependent claims 2-13 remain rejected as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793